
	
		II
		Calendar No. 224
		110th CONGRESS
		1st Session
		S. 553
		[Report No. 110–94]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2007
			Mr. Dodd (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 26, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the Wild and Scenic Rivers Act to
		  designate certain segments of the Eightmile River in the State of Connecticut
		  as components of the National Wild and Scenic Rivers System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Eightmile Wild and Scenic River
			 Act.
		2.Wild and Scenic River designation,
			 Eightmile River, Connecticut
			(a)FindingsCongress finds that—
				(1)the Eightmile River Wild and Scenic River
			 Study Act of 2001 (Public Law 107–65; 115 Stat. 484) required the Secretary to
			 complete a study of the Eightmile River in the State of Connecticut from its
			 headwaters downstream to its confluence with the Connecticut River for
			 potential inclusion in the National Wild and Scenic Rivers System;
				(2)the segments of the Eightmile River that
			 were assessed in the study continue to be in a free-flowing condition;
				(3)the segments of the Eightmile River contain
			 outstanding resource values relating to—
					(A)cultural landscapes;
					(B)water quality;
					(C)watershed hydrology;
					(D)unique species;
					(E)natural communities;
					(F)geology; and
					(G)watershed ecosystems;
					(4)the Eightmile River Wild and Scenic Study
			 Committee has determined that—
					(A)the outstanding resource values of those
			 segments of the Eightmile River depend on the continued integrity and quality
			 of the Eightmile River watershed;
					(B)those resource values that are manifested
			 throughout the entire watershed; and
					(C)the continued protection of the entire
			 watershed is intrinsically important to the designation of the Eightmile River
			 under this Act;
					(5)the Eightmile River Wild and Scenic Study
			 Committee took a watershed approach in studying and recommending management
			 options for the river segments and the Eightmile River watershed as a
			 whole;
				(6)during the study, the Eightmile River Wild
			 and Scenic Study Committee prepared the Eightmile River Management Plan to
			 establish objectives, standards, and action programs to ensure long-term
			 protection of the outstanding values of the river, and compatible management of
			 the land and water resources of the Eightmile River and its watershed, without
			 Federal management of affected land not owned by the United States;
				(7)the Eightmile River Wild and Scenic Study
			 Committee—
					(A)voted in favor of including the Eightmile
			 River in the National Wild and Scenic Rivers System; and
					(B)included that recommendation as an integral
			 part of the Eightmile River Watershed Management Plan;
					(8)the residents of the towns located adjacent
			 to the Eightmile River and comprising most of its watershed, including Salem,
			 East Haddam, and Lyme, Connecticut, as well as the boards of selectmen and land
			 use commissions of those towns, voted—
					(A)to endorse the Eightmile River Watershed
			 Management Plan; and
					(B)to seek designation of the river as a
			 component of the National Wild and Scenic Rivers System.
					(9)the General Assembly of the State of
			 Connecticut enacted Public Act 05–18—
					(A)to endorse the Eightmile River Watershed
			 Management Plan; and
					(B)to seek the designation of the Eightmile
			 River as a component of the National Wild and Scenic Rivers System.
					(b)DefinitionsIn this Act:
				(1)Eightmile RiverThe term Eightmile River
			 means segments of the main stem and certain tributaries of the Eightmile River
			 in the State of Connecticut that are designated as components of the National
			 Wild and Scenic Rivers System by the amendment made by subsection (c).
				(2)Management PlanThe term Management Plan
			 means the plan prepared by the Eightmile River Wild and Scenic Study Committee,
			 with assistance from the National Park Service, known as the Eightmile
			 River Watershed Management Plan, and dated December 8, 2005.
				(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(c)DesignationSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended—
				(1)by redesignating paragraph (167) (relating
			 to the Musconetcong River, New Jersey) as paragraph (169);
				(2)by designating the undesignated paragraph
			 relating to the White Salmon River, Washington, as paragraph (167);
				(3)by designating the undesignated paragraph
			 relating to the Black Butte River, California, as paragraph (168); and
				(4)by adding at the end the following:
					
						(170)Eightmile River, ConnecticutThe following segments in the Eightmile
				River in the State of Connecticut, totaling approximately 25.3 miles, to be
				administered by the Secretary of the Interior:
							(A)The 10.8-mile segment of the main stem of
				the Eightmile River, from Lake Hayward Brook to the Connecticut River at the
				mouth of Hamburg Cove, as a scenic river.
							(B)The 8.0-mile segment of the East Branch of
				the Eightmile River from Witch Meadow Road to the main stem of the Eightmile
				River, as a scenic river.
							(C)The 3.9-mile segment of Harris Brook from
				the confluence of an unnamed stream lying 0.74 miles due east of the
				intersection of Hartford Road (State Route 85) and Round Hill Road to the East
				Branch of the Eightmile River, as a scenic river.
							(D)The 1.9-mile segment of Beaver Brook from
				Cedar Pond Brook to the main stem of the Eightmile River, as a scenic
				river.
							(E)The 0.7-mile segment of Falls Brook from
				Tisdale Brook to the main stem of the Eightmile River at Hamburg Cove, as a
				scenic
				river.
							.
				(d)Management
				(1)In generalThe Secretary shall manage the Eightmile
			 River in accordance with the Management Plan and such amendments to the Plan as
			 the Secretary determines to be consistent with this section.
				(2)Management planThe Management Plan shall be considered to
			 satisfy each requirement for a comprehensive management plan that is required
			 by section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).
				(e)CommitteeThe Secretary shall coordinate the
			 management responsibilities of the Secretary relating to the Eightmile River
			 with the Eightmile River Coordinating Committee, as described in the Management
			 Plan.
			(f)Cooperative agreements
				(1)In generalPursuant to sections 10(e) and 11(b)(1) of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1281(e), 1282(b)(1)), the Secretary
			 may enter into a cooperative agreement with—
					(A)the State of Connecticut;
					(B)the towns of—
						(i)Salem, Connecticut;
						(ii)Lyme, Connecticut; and
						(iii)East Haddam, Connecticut; and
						(C)appropriate local planning and
			 environmental organizations.
					(2)Consistency with management
			 planEach cooperative
			 agreement authorized by this subsection—
					(A)shall be consistent with the Management
			 Plan; and
					(B)may include provisions for financial or
			 other assistance from the United States.
					(g)Relation to national park
			 systemNotwithstanding
			 section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), the
			 Eightmile River shall not—
				(1)be administered as part of the National
			 Park System; or
				(2)be subject to regulations that govern the
			 National Park System.
				(h)Land management
				(1)Zoning ordinancesWith respect to the Eightmile River, each
			 zoning ordinance adopted by the towns of Salem, East Haddam, and Lyme,
			 Connecticut, in effect as of December 8, 2005 (including provisions for
			 conservation of floodplains, wetland and watercourses associated with the
			 segments), shall be considered to satisfy each standard and requirement under
			 section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).
				(2)Acquisition of land
					(A)In generalThe provisions of section 6(c) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1277(c)) that prohibit Federal acquisition of
			 land by condemnation shall apply to the acquisition of land for the Eightmile
			 River.
					(B)LimitationsThe authority of the Secretary to acquire
			 land for the purpose of managing the Eightmile River as a component of the
			 National Wild and Scenic Rivers System shall be—
						(i)limited to acquisition—
							(I)by donation; or
							(II)with the consent of the owner of the land;
			 and
							(ii)subject to the additional criteria set
			 forth in the Management Plan.
						(i)Watershed approach
				(1)Statement of policyIn furtherance of the watershed approach to
			 resource preservation and enhancement articulated in the Management Plan, the
			 tributaries of the Eightmile River watershed specified in paragraph (2) are
			 recognized as integral to the protection and enhancement of the Eightmile River
			 and that watershed.
				(2)Covered tributariesThe tributaries referred to in paragraph
			 (1) include—
					(A)Beaver Brook;
					(B)Big Brook;
					(C)Burnhams Brook;
					(D)Cedar Pond Brook;
					(E)Cranberry Meadow Brook;
					(F)Early Brook;
					(G)Falls Brook;
					(H)Fraser Brook;
					(I)Harris Brook;
					(J)Hedge Brook;
					(K)Lake Hayward Brook;
					(L)Malt House Brook;
					(M)Muddy Brook;
					(N)Ransom Brook;
					(O)Rattlesnake Ledge Brook;
					(P)Shingle Mill Brook;
					(Q)Strongs Brook;
					(R)Tisdale Brook;
					(S)Witch Meadow Brook; and
					(T)all other perennial streams within the
			 Eightmile River watershed.
					(j)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			
	
		June 26, 2007
		Reported without amendment
	
